DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Throughout the specification, Fig. 5a and Fig. 5b and their respective dip and hump are mislabeled and given the incorrect number, as seen on lines 16-17 of page 6, lines 18-24 of page 10, lines 1-5 of page 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “at least some of the working units” in lines 9-10 is rendered indefinite by the word “some” because it is unclear what exactly the driver assistance system controls.
high degree of uniformity" in claim 2 is a relative term which renders the claim indefinite.  The term "high degree of uniformity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, this claim will be read as referring to any specified uniformity in the produce distribution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgarten et al. (US 2016/0088794 A1), hereinafter Baumgarten.
Regarding claim 1, Baumgarten teaches a combine harvester for carrying out an agricultural harvesting process (Combine harvester 2, Fig. 1A), comprising:
a plurality of working units comprising a chaff cutter (Straw chopper 22, Fig. 3A) for comminuting harvested produce and a produce distributing arrangement in a rear area of the combine harvester downstream of the chaff cutter for distributing harvested produce on field soil in adjustable throw directions (Discharge hood 42 with adjustable crop guide tracks 77 for different horizontal throw directions, Fig. 3B), the throw directions comprising vector components of a horizontal throw direction and a vertical throw direction (Inherent that thrown crop has horizontal and vertical vector components), and
a driver assistance system configured for controlling at least some of the working units (Driver assistance system 98, Fig. 4),

Regarding claim 2, Baumgarten teaches wherein the at least one optimization criterion relates to a high degree of uniformity in the produce distribution on the field soil in a transverse direction of the combine harvester and/or in a longitudinal direction of the combine harvester, and/or wherein the at least one optimization criterion relates to an adjustment of a predetermined produce distribution on the field soil, particularly a predetermined produce distribution in the longitudinal direction of the combine harvester and/or in the transverse direction of the combine harvester, and/or in that the at least one optimization criterion relates to the adjustment of the harvested produce distribution within the respective current driving track (Spreading strategies take into account information 91-93 including material or throwing properties 106 and machine parameters 107, which can create uniformity of distribution, [0051]).
Regarding claim 3, Baumgarten teaches wherein the throw direction correction substrategy effects an optimization of the throw direction of the harvested produce by means of an adaptation of the horizontal throw direction and/or of the vertical throw direction (Machine parameter 107 includes orientation of crop guide tracks 77, which alter horizontal throw direction, [0056]).
Regarding claim 6, Baumgarten teaches wherein the produce distribution in longitudinal direction substrategy brings about an optimization of the control of the produce distributing arrangement with respect to the produce distribution in the longitudinal direction of the combine 
Regarding claim 7, Baumgarten teaches wherein the driver assistance system detects a stopping of the combine harvester and, on this basis, adapts the produce distribution in the longitudinal direction of the combine harvester with respect to the at least one optimization criterion such that the driver assistance system controls the produce distributing arrangement in such a way that the produce distribution on the field soil has no accumulation of harvested produce (Stopping of the combine would decrease grain throughput of throughput parameters 105, which is incorporated in uniform crop spreading strategy 102, [0051]-[0052]).
Regarding claim 9, Baumgarten teaches wherein produce distribution in a transverse direction brings about an optimization of the control of the produce distributing arrangement with respect to the produce distribution in the transverse direction of the combine harvester at least through an adaptation of the horizontal throw direction and/or of the throw speed (Adjustment of crop guide tracks 77 (horizontal throw direction) involved in optimizing distribution, [0056]).
Regarding claim 10, Baumgarten teaches wherein the driver assistance system is configured to determine a crosswind in an area of the produce distributing arrangement and control the produce distributing arrangement depending on the determined crosswind (Driver assistance system 98 detects influence of ambient conditions 108 including wind speed and direction, [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 14-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (US 2016/0088794 A1), hereinafter Baumgarten, in view of Pearson et al. (US 2005/0194473 A1), hereinafter Pearson.
Regarding claim 4, Baumgarten does not teach the inclination-dependent produce distribution substrategy optimizing the distribution by adapting the throw direction or speed. Pearson teaches wherein the inclination-dependent produce distribution substrategy brings about an optimization of the control of the produce distributing arrangement depending on the transverse inclination and/or the longitudinal inclination of the combine harvester through an adaptation of the horizontal throw direction and/or of the vertical throw direction and/or of the throw speed (Controller 130 adjusts throw speeds based on slopes sensed by inclinometer, [0027] of Pearson). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the inclination-dependent produce distribution substrategy optimizing the distribution by adapting the throw direction or speed as taught by Pearson in order to maintain the correct produce distribution while on an incline.
Regarding claim 5, Baumgarten does not teach the detection of a hump or dip altering the vertical throw direction. Pearson teaches wherein the driver assistance system detects driving over side slopes and adapting the throw speed ([0027]). Pearson also teaches the inclination forward or rearward of the impeller axes, ([0017]). Pearson does not teach the detection of driving over a hump or dip and adapting the vertical throw direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have rearranged the inclinometer to detect the longitudinal inclination rather than the transverse inclination and, in response, adapt the vertical throw direction rather than the throw speed. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the inclinometer and alteration 
Regarding claim 14, Baumgarten does not teach the driver assistance system determining the crop stand edge and maintaining a distance relative to it. Pearson teaches wherein the driver assistance system determines a crop stand edge associated with a respective current driving track (F) or determines crop stand edges associated with the respective current driving track and maintains a predetermined transverse distance relative to the crop stand edge or crop stand edges (Crop edges 220 and 222 represent the cutting head width 218 and broadcast width 214, Fig. 3 of Pearson).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the determination of a crop stand edge and maintaining a distance relative to it as taught by Pearson in order to maintain an even distribution with no gaps between tracks.
Regarding claim 15, Baumgarten does not teach the driver assistance system controlling the distribution so it is contiguous between driving tracks. Pearson teaches wherein the driver assistance system determines a course of a neighboring driving track (N) and controls the produce distributing arrangement depending on a determined course of the neighboring driving track (N) such that the harvested produce distributions on the field soil of two adjacent driving tracks (F) are contiguous (Broadcast width 214 extends over recently cut region across full header width, Fig. 3 of Pearson).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the contiguous distribution between driving tracks as taught by Pearson in order to create a uniform crop distribution without gaps between the rows.
Regarding claim 16, Baumgarten does not teach a sensor arrangement to detect the distribution. Pearson teaches the combine harvester further comprising a sensor arrangement configured for detecting the harvested produce distribution (E) on a current driving track (F) and/or on adjacent driving tracks (F), on the basis of which the driver assistance system carries out the optimization of the control of the produce distributing arrangement (Sensors 120 and 122 monitor zones corresponding to limits of broadcast width to detect spread, Fig. 9 of Pearson).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the sensor arrangement as taught by Pearson in order to monitor the actual crop distribution and adjust based on the sensor outputs.
Regarding claim 17, Baumgarten does not teach the distribution width as adjustable by synchronizing the throw direction and speed. Pearson teaches wherein the driver assistance system is configured such that a distribution width on the field soil is adjustable by synchronizing a throw direction range with a throw speed range (Correct distribution location 236 and rotational speed required to produce ideal distribution in Fig.3, incorrect location or speed results in gaps in Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the distribution width being adjustable by synchronizing the throw direction and speed as taught by Pearson in order to have better control over the distribution width.
Regarding claim 18, Baumgarten does not teach an input/output device to receive operating parameters. Pearson teaches wherein the driver assistance system has an input/output device that is configured to receive operating parameters entered by a user (Command input device 100, [0020] of Pearson).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the input/output device as taught by Pearson in order to give a user control in entering operating parameters. 
Regarding claim 19, the combination of Baumgarten in view of Pearson as set forth above teaches wherein the combine harvester has a grain cutting mechanism with a cutting mechanism width, wherein the cutting mechanism width can be entered via the input/output device, and wherein the driver assistance system controls the produce distributing arrangement depending on the cutting mechanism width (Operator can maintain broadcast width 214 to correspond to the header cutting width 218, [0020] of Pearson).
Regarding claim 20, the combination of Baumgarten in view of Pearson as set forth above teaches wherein individual distributions selected by the operator can be entered via the input/output device, and wherein the driver assistance system controls the produce distributing arrangement depending on the selected distributions (Operator can use input device 100 to control impeller 24 and 26 speeds to create a specified distribution, [0020] of Pearson).
Regarding claim 22, Baumgarten does not teach two distributing units that are controllable independently. Pearson teaches wherein the distributing arrangement has two distributing units in the form of two distributing units arranged on opposite sides with reference to the longitudinal direction of the combine harvester, and wherein the two distributing units are controllable independent from one another by the driver assistance system (Rotational speed of impellers 24 and 26 are independently adjustable, [0020] of Pearson).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the two distributing units that are controllable independently as taught by Pearson in order to achieve a uniform distribution over both sides.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (US 2016/0088794 A1), hereinafter Baumgarten, in view of Schroeder et al. (US 2011/0093169 A1), hereinafter Schroeder.
Regarding claim 8, Baumgarten does not teach the detection of a headland area which is exempted from the distribution. Schroeder teaches wherein the driver assistance system is configured to detect a course of a headland area and, on the basis thereof, adapt the control of the produce distributing arrangement with respect to the at least one optimization criterion, so that the driver assistance system exempts the headland area from the harvested produce distribution (Controller 74 detects change to headland mode and adjusts speed of position of residue deflector 53, [0040] of Schroeder).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the detection of a headland area and adapting the distribution to exempt the area as taught by Schroeder in order to prevent an uneven distribution in the area.
Claims 11-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (US 2016/0088794 A1), hereinafter Baumgarten, in view of Knapp (US 2011/0270495 A1).
Regarding claim 11, Baumgarten does not teach the driver assistance system controlling the distribution based on the neighboring tracks. Knapp teaches wherein the driver assistance system is configured to determine a state of a neighboring driving track (N) and control the produce distributing arrangement depending on a state of the neighboring driving track (N) (System 400 with GPS 410 directs residue spray to avoid neighboring portions 302 and 304 due to harvesting state, Fig. 4 and [0031] of Knapp).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the system to control the distribution based on the neighboring tracks as taught by Knapp in order to direct the produce distribution to specified field areas.
Regarding claim 12, Baumgarten does not teach the driver assistance system exempting distribution to a neighboring track based on the state. Knapp teaches wherein the driver assistance system exempts a neighboring driving track (N) from the produce distribution on field soil in the event that a state of the neighboring driving track (N) is the state of a field crop which has not yet been harvested or a field boundary (Residue spray 320 deposits residue uniformly on field portion 312a avoiding neighboring tracks, Fig. 3A of Knapp).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the system to prevent distribution on the neighboring tracks based on their state as taught by Knapp in order to direct the produce distribution away from undesired areas.
Regarding claim 13, Baumgarten does not teach the driver assistance system expanding distribution to a neighboring track based on the state. Knapp teaches wherein the driver assistance system expands the produce distribution on the field soil to a neighboring driving track (N) in case a state of the neighboring driving track (N) is the state of a harvested stubble area (Residue spray 330 may be uniform across width 312a which includes already harvested crop in portion 302, [0036] and Fig. 3B of Knapp).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the system to expand distribution to the neighboring tracks based on their state as taught by Knapp in order to direct the produce distribution to desirable areas.
	Regarding claim 21, Baumgarten does not teach the driver assistance system storing the distribution data in a database. Knapp teaches wherein the driver assistance system is configured to reference control of the distributing arrangement and/or the harvested produce distribution (E) on the field soil with position data and store them as georeferenced harvesting process data in a local database and/or in a remote database (Combine controller 420 can use memory 425 to store data including updated maps with crop information, [0047]-[0049] of Knapp).




	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten with the driver assistance system storing distribution data as taught by Knapp in order to reference the data for better distribution performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farley et al. (US 7,487024 B2) discloses an apparatus for setting spreader parameters and maintaining within ranges. Shane (US 9,974,232 B2) discloses a spreader system configured to detect direction changes during residue discharge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671